Citation Nr: 0120451	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  01-00 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than August 1, 1999, 
for the award of an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from April 1982 to December 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO determination of August 2000, 
which denied the claim for retroactive clothing allowance, 
prior to August 1, 1999.  


FINDINGS OF FACT

1.  By rating decision dated in May 1994, the veteran was 
granted service connection for loss of use of the left hand 
and left leg, secondary to postoperative cerebral aneurysm 
and stroke, left homonymous hemiopia and weakness of the left 
facial nerves, with a combined evaluation of 100 percent, 
with special monthly compensation on account of the loss of 
use of one leg and one arm.  Evidence of record at that time 
showed he used a cane and wore a foot brace due to service-
connected disability.

2.  The initial claim for an annual clothing allowance was 
received by the RO in May 2000, and the RO granted the 
benefit effective August 1, 1999.  There was no earlier 
informal or formal claim for the benefit.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 1, 
1999, for the award of an annual clothing allowance, are not 
met.  38 U.S.C.A. §§ 1162, 5101 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.810 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran had active service from April 1982 to December 
1993.  He was discharged due to disability resulting from an 
aneurysm and subsequent stroke, which resulted in left upper 
and lower extremity paresis, and left visual field loss.  He 
filed a claim for compensation in November 1993.

On a VA examination in February 1994, it was noted that the 
veteran had an abnormal gait, and had to walk with a cane and 
foot brace in the left shoe.

By rating decision dated in May 1994, he was granted service 
connection for loss of use of the left hand and left leg, 
secondary to postoperative cerebral aneurysm and stroke, left 
homonymous hemiopia, and weakness of the left facial nerves.  
His combined evaluation was 100 percent, and he was also 
found to be entitled to special monthly compensation on 
account of the loss of use of one leg and one arm.  In this 
rating decision, he was also granted entitlement to special 
adapted housing, automobile allowance, and dependents' 
educational assistance.  He was notified of this 
determination in May 1994; the notification to him did not 
include a copy of VA Form 21-8678, Application for Annual 
Clothing Allowance.  

Subsequently, in September 1997, he was also granted service 
connection for avascular necrosis of the right shoulder, 
right hip, left hip, and left knee, secondary to treatment 
for service-connected disabilities.  

In May 2000, the veteran's representative requested that a 
claim for recurrent/annual clothing allowance be developed, 
pointing out that the May 1994 rating decision stated that 
the veteran was permanently and totally disabled as the 
result of loss or loss of use of one lower extremity and one 
upper extremity, so as to preclude locomotion without the use 
of braces, crutches, canes, or a wheelchair.  It was asserted 
that he had never been given the information or opportunity 
to apply for the recurrent clothing allowance benefit, and 
that he should be granted the clothing allowance award 
retroactive to the effective date of service connection.  

In response, in May 2000 the RO sent the veteran, for his 
completion, a formal application for a clothing allowance (VA 
Form 21-8678).

The veteran's formal application for a clothing allowance, 
which he completed and signed in May 2000, was submitted to 
the RO by his representative in June 2000.  He claimed that 
the disability requiring the use of the appliance was foot 
drop.  

In June 2000, the RO granted the annual clothing allowance 
claim, effective August 1, 1999.  The eligibility 
determination found that the device was foot drop, and that 
the service-connected disability requiring the device was 
left side paresis caused by brain aneurysm with foot drop.  
It was certified that he wore a prosthetic or orthopedic 
appliance because of service-connected disability, and that 
the use of such device tended to wear out or tear his 
clothing.  It was further noted that the condition requiring 
the use of the device was not static, and that future 
eligibility must be authorized.  

In August 2000, the veteran was informed that his claim for 
retroactive clothing allowance was denied, on the basis that 
according to 38 C.F.R. § 3.810, application for clothing 
allowance must be made within a year of entitlement, 
otherwise the application would only be effective for payment 
becoming due on any succeeding anniversary date for which 
entitlement was established, providing the application was 
filed within one year of such date.  

An October 2000 eligibility determination for clothing 
allowance indicates that the device was a leg brace, for 
service-connected loss of use of left leg.  It was certified 
that he wore a prosthetic or orthopedic appliance because of 
service-connected disability, and that the continued use of 
such device was recommended.  The entitlement for annual 
clothing allowance, effective August 1, 2000, was considered 
to be continuing.  

In the notice of disagreement and substantive appeal, it was 
argued that once the veteran files a claim for any benefit, 
it is clearly established that this includes any secondary 
and/or related benefits, and the duty to assist becomes 
incumbent upon the VA when the evidence of record shows the 
possibility of eligibility for an unclaimed benefit.  It was 
noted that 38 C.F.R. § 3.150 requires the VA to furnish the 
appropriate form, and that 38 C.F.R. § 3.109 requires that 
the claimant be informed of the time limit for filing.  The 
veteran's time limit to file, it was asserted, did not start 
to run until VA had fulfilled both of these obligations.  

Attention was also drawn to 38 C.F.R. § 3.810(c)(2), which 
states that when a determination of entitlement is subsequent 
to an anniversary date for which entitlement is established, 
the application for clothing allowance may be filed within 
one year from the date of notification to the veteran.  The 
basic determination of the payable date of entitlement is 
then the earliest date shown by the evidence of recording the 
claims file.  

It was also asserted M21-1, Part IV,  25.09b defines a claim 
as any communication describing the device used because of a 
qualifying disability.  It was asserted that this would 
include any medical evidence submitted in support of a claim 
or VA examination.  Attention was also drawn to M21-1, Part 
IV,  25.09f, which provides that the veteran is to be 
informed of potential eligibility for clothing allowance if a 
rating decision establishes service connection with special 
monthly compensation for anatomical loss or loss of use of a 
hand or foot.  It is contended that this clearly reflected 
the actions required on the part of VA to inform and assist 
the veteran, and the failure to comply with these 
responsibilities entitled veteran to the full retroactive 
entitlement, due to administrative error.  

The veteran's representative also contends that the general 
obligation of the VA's duty to assist in this case was 
reinforced by the VA manual directive, which set forth a 
specific duty to advise the veteran of his potential claim 
for clothing allowance.  The failure of VA to provide a 
formal claim in 1994 left open the directed claim for 
clothing allowance, and unlike the outreach services mandated 
by 38 U.S.C.A. §  7722, a generalized codified duty to 
assist, this duty was further reinforced by the manual 
provision, which resulted in a specific directive to assist 
in the claim for clothing allowance.  

II.  Analysis

The veteran has not identified additional relevant evidence 
that has not already been sought and/or associated with the 
claims file.  He was afforded the opportunity to appear at a 
hearing.  The development of his claim has been sufficient to 
meet the obligations embodied in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The VA shall pay an annual clothing allowance to each veteran 
who, because of a service-connected disability, wears or uses 
a prosthetic or orthopedic appliance which VA determines 
tends to wear out or tear the clothing of the veteran, 
according to prescribed regulations.  38 U.S.C.A. § 1162.  

The implementing regulation provides that except as otherwise 
provided, a veteran who has a service-connected disability is 
entitled, upon application therefor, to an annual clothing 
allowance as specified in the statute.  In order to be 
eligible for this benefit, an examination or hospital report 
must disclose that the veteran wears or uses certain 
prosthetic or orthopedic appliances which tend to wear or 
tear clothing because of a service-connected disability which 
meets certain requirements, such as loss or loss of use of a 
hand or foot.  Alternatively, the Chief Medical Director or 
designee may certify that because of such disability a 
prosthetic or orthopedic appliance is worn or used which 
tends to ware or tear the veteran's clothing.  38 C.F.R. § 
3.810(a).

The clothing allowance is paid annually in a lump sum, 
payable on the "anniversary date [of the regulation]," 
August 1.  38 C.F.R. § 3.810(b).  If the application for 
clothing allowance is filed within one year of that date, or 
within one year of notification to the veteran of the initial 
determination of service-connection for a qualifying 
disability, the clothing allowance may be paid for that year.  
Otherwise, payment may only be made on any succeeding 
anniversary date for which entitlement is established, 
provided the application is filed within one year of such 
date.  38 C.F.R. § 3.810(c).

In this case, an informal claim for a clothing allowance was 
filed with the RO in May 2000; the RO then sent a formal 
application to the veteran for completion; and the formal 
application was filed in June 2000.  As this was within one 
year of the August 1, 1999, anniversary date, the clothing 
allowance was made effective that date.  

It is contended that because the VA did not notify the 
veteran of his potential entitlement to this benefit, or 
provide the application, when he was initially granted 
service connection with special monthly compensation based on 
loss of use of the hand and foot, in 1994, that the clothing 
allowance should be retroactive to the effective date of the 
grant of service connection.  In support, attention is drawn 
to the VA Adjudication Procedure Manual, M21-1, Part IV,  
25.09, which provides, in pertinent part:  

f.  Soliciting Claims for Clothing 
Allowance.  If a rating decision 
establishes service connection for 
anatomical loss or loss of use of a hand 
or foot, inform the veteran of potential 
eligibility for the clothing allowance.  
Send the veteran VA Form 21-8678, 
Application for Annual Clothing 
Allowance.  If Prosthetics 
representatives identify a veteran with 
potential eligibility, they should obtain 
the veteran's application and submit it 
with the medical determination. . . .

The file does not document that this form was sent to the 
veteran.  Assuming that the form was not sent, it must be 
determined whether such failure can provide the basis for a 
grant of retroactive benefits.  The veteran argues that the 
VA's duty to assist in this case was reinforced by the VA 
manual provision, which set forth a specific duty to advise 
him of his potential claim for a clothing allowance, and that 
the failure of the VA to provide a formal claim in 1994 left 
open a claim for clothing allowance.  However, the existence 
and requirements for clothing allowance have been published 
in the statute, and the regulations published in the Federal 
Register (see 37 FR 19134, Sept. 19, 1972; 39 FR 2362, Jan. 
21, 1974; 49 FR 28242, July 11, 1984; 56 FR 5756, Feb. 13, 
1991; and 62 FR 35422, July 1, 1997); in such circumstances, 
the VA does not have the duty to provide an individual 
claimant with personal notice of potential eligibility for 
specific VA benefits.  See Lyman v. Brown, 5 Vet.App. 194 
(1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  

A general outreach statute, 38 U.S.C.A. § 7722, provides that 
the VA should inform individuals of their potential 
entitlement to VA benefits when the VA is aware or reasonably 
should be aware of such potential entitlement.  However, the 
provisions of this statute appear merely hortatory rather 
than imposing enforceable legal obligations on the VA, and 
nothing in this statute suggests that failure to provide 
assistance would permit an earlier effective date.  See 
Rodriguez v. West, 189 F.3d 1351 (Fed.Cir. 1999).  Moreover, 
"failure by VA to provide the notice required by 38 U.S.C. 
§ 7722 may not provide a basis for awarding retroactive 
benefits in a manner inconsistent with express statutory 
requirements. . ."  VAOGCPREC 17-95.  The sole exception is 
the authority for equitable relief available to the Secretary 
and Court, but not the Board.  See 38 U.S.C.A. § 503(a); 
Suttman v. Brown, 5 Vet.App. 127 (1993).  

In this case, there is no express statutory authority that 
would permit a retroactive grant of benefits.  The statute is 
silent as to the effective date, and the implementing 
regulation pertaining to clothing allowance, due to its 
unique annual lump sum method of payment, contains its own 
effective date provisions, which, as noted above, do not 
provide for retroactive benefits on the basis of failure to 
provide an application.  See 38 C.F.R. § 3.810.  Moreover, 
the regulation specifically requires that an application must 
be filed ("upon application therefor") in order to establish 
entitlement, and links the application date with the 
effective date for payments.  Id.  

This regulation is consistent with the statutory authority 
pertaining to claims, which provides that a specific claim in 
the form prescribed by VA must be filed in order for benefits 
to be paid or furnished to any individual under VA laws.  
38 U.S.C.A. § 5101(a).  "Section 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid."  
Jones v. West, 136 F.3d 1296, 1299 (1998).  A claim or an 
application is "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet.App. 32 (1998); 
Lalonde v. West, 12 Vet.App. 378 (1999).  An informal claim 
must be in writing and identify the benefit sought.  
38 C.F.R. § 3.155(a); Rodriguez, supra; Brannon, supra.

In this case, no claim, formal or informal, for clothing 
allowance was filed prior to May 2000.  No correspondence 
referring to clothing allowance, or to wear and tear of 
clothing was received prior to May 2000.  The appellant 
argues that M21-1, Part IV,  25.09b defines a claim as any 
communication describing the device used because of a 
qualifying disability, and that this would include any 
medical evidence submitted in support of a claim or VA 
examination.  However, the cited manual paragraph actually 
provides that any communication from a veteran describing the 
device used because of the service-connected disability and 
requesting payment of the clothing allowance be construed as 
a claim for this benefit.  M21-1, Part IV,  25.09b.  Even 
assuming that the medical evidence showing the use of a foot 
brace qualifies as a communication from the veteran, he did 
not request payment of the clothing allowance at that time, 
nor did his representative file such a claim on his behalf.  

With respect to the argument that once the veteran files a 
claim for any benefit, it is clearly established that this 
includes any secondary and/or related benefits, and the duty 
to assist becomes incumbent upon the VA when the evidence of 
record shows the possibility of eligibility for an unclaimed 
benefit, the VA must "fully and sympathetically develop the 
veteran's claim to its optimum before deciding it on the 
merits."  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
order to develop a claim "to its optimum" as mandated by 
Hodge, the VA must determine all potential claims raised by 
the evidence, applying all relevant laws and regulations.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
However, the facts and legal authority presented in Roberson 
are not applicable to the instant case.  

In Roberson, the Federal Circuit construed a claim for the 
highest rating possible, medical evidence of disability, and 
evidence of unemployability, as sufficient to "identify the 
benefit sought" such as to infer a claim for total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  The regulation cited in 
that case defines total disability as "impairment of mind or 
body which is sufficient to render it impossible for the 
average person to follow a substantially gainful 
occupation."  38 C.F.R. § 3.340(a).  It provides that total 
ratings are authorized where a 100 percent evaluation is 
shown for disabilities under the rating schedule, or if less 
than 100 percent, if the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 3.340.  The 
veteran's claim was for the maximum rating possible, and this 
regulation provides for two alternative methods of obtaining 
a total rating-on a schedular basis, or on the basis if 
unemployability.  In contrast, for clothing allowance, a 
separate regulation applies, which explicitly requires that 
an application for that benefit must be filed.  38 C.F.R. § 
3.810.  

Moreover, in Roberson, the record contained evidence which, 
on its face, fulfilled all of the criteria required for a 
grant of TDIU-medical evidence of disability and evidence of 
unemployability.  Additionally, there was a claim for a 
higher rating.  However, in this case, the evidence only 
showed that the veteran wore a foot brace; there was no 
evidence that the foot brace caused wear or tear of the 
veteran's clothing.  This is an explicit requirement in both 
an application and a grant of clothing allowance; therefore, 
the evidence was not sufficient to identify that such benefit 
was sought, and an informal claim may not be construed from 
his initial application for compensation benefits.  

Concerning the assertion that there was error in the RO's 
failure to provide the form, the VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  See Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999).  Moreover, until a claim (formal or informal) is 
filed, there is no duty to assist.  

Further, the evidence of record in 1994 did not show that the 
veteran was entitled to a clothing allowance at that time.  
Although he had been awarded special monthly compensation 
based on loss of use of the hand and foot, and medical 
evidence indicated he wore a foot brace and used a cane, 
there was no evidence of record indicating that such caused 
excessive wear or tear of his clothing.  Although the veteran 
has argued that the allowance was based on the same evidence 
available at that time, to the contrary, the allowance was 
based on a medical certification, dated in 2000, that the 
veteran's device for foot drop caused wear or tear to his 
clothing. 

Given these considerations, there is no legal basis for an 
effective date earlier than August 1, 1999, for the grant of 
an annual clothing allowance.  Consequently, the veteran's 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).


ORDER

An effective date earlier than August 1, 1999, for the award 
of an annual clothing allowance, is denied.


		
L. W. TOBIN
	Member, Board of Veterans' Appeals



 

